DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
Claim Status
Claims 1-20 are pending.
Claims 1 and 11 are independent.
Claims 1 and 11 are currently amended.
Claims 2-3 and 12 are previously presented.
Claims 4-10 and 13-20 are original.


Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 101
Regarding independent claims 1 and 11, Applicant argues that the claims are not directed to an abstract idea when analyzed under Step 2A Prong Two.  More specifically, Applicant argues that the features of claims 1 and 11 do not merely link the judicial exceptions to a technical field, but add meaningful limitations, through modifications of structured data sets (see Remarks, pp. 2-3).
The argument is not persuasive.  
The additional elements of the claim, including the modification of “structured data sets” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of periodic savings by managing usage of funds.
In determining whether a claim integrates a judicial exception into a practical application under Step 2A Prong Two, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification and whether the claim itself reflects the improvement in technology.  
Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. The specification describes “structured data sets” at a high level of generality, eg. as data included in an account profile, and does not provide describe any specific data structure or improvement thereupon. Thus, the corresponding claim limitations merely amount to the use of a computer as a tool to perform the abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of periodic savings by managing usage of funds.
Applicant’s arguments with regards to Step 2B of the analysis hinge upon those arguments presented in regards to Step 2A Prong Two and are unpersuasive for the reasons given above.

Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to the prior rejection of claims 1-20 as being unpatentable over Vasant Akole have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 11:
account database of a processing server configured to store…
receiving device of the processing server configured to receive… further configured to receive… further configured to receive …
querying module of the processing server configured to store…
control processing module of the processing server configured to: increase … repeat the increasing … further configured to determine ….

Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  For method claims, limitations which merely express the intended results of positively recited method steps are given limited weight.
Claim 1:
 “determining that the transaction data does not comply with the transaction control includes: …”
“updating … to prevent usage of the saved amount outside of a payment transaction in compliance with the one or more transaction criteria of the savings request”


Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11:
receiving device of the processing server configured to receive …further configured to receive …further configured to receive
querying module of the processing server configured to store …further configured to update
control processing module of the processing server configured to: increase … repeat …further configured to determine …further configured to modify
transmitting device configured to transmit …further configured to transmit
Claim 13:
transaction processing module of the processing server configured to validate
transmitting device of the processing server configured to electronically transmit
Claim 14:
transmitting device of the processing server configured to electronically transmit
Claim 16:
transmitting device of the processing server configured to electronically transmit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, the claim recites “the financial institution associated with the primary transaction account”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the claim recites “another of the plurality of communication channels”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 3, 4, 6, 13, 14, and 16, the claims recite “a transmitting device of the processing server.  It is unclear whether this refers to the previously recited “a transmitting device of the processing server” in the base claims or a second transmitting device.

Regarding claims 7, 9, 17, and 19, the claims recites “the transaction account”.  It is unclear as to whether the limitation refers to the previously recited “primary transaction account” or “secondary transaction account”.
The dependent claims are rejected by virtue of dependency.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method for periodic savings and usage via transaction controls”. 
Claim 1 is directed to the abstract idea of periodic savings by managing usage of funds, which is grouped under “certain methods organizing human activity…fundamental economic practice” in Step 2A Prong One. 
Claim 1 recites:
1.	A method for periodic savings and usage via transaction controls, comprising:
storing, in an account database of a processing server, an account profile, wherein the account profile includes a structured data set related to a primary transaction account including at least a primary account number, a secondary account number, and an account balance;
receiving, by a receiving device of the processing server, a data signal from a computing device, the data signal being superimposed with a saving request, wherein the saving request includes at least a period of time for executing the saving request, a periodic amount, a total amount, and one or more transaction criteria;
storing, by a querying module of the processing server, a transaction control in the account profile in the account database, wherein the transaction control prevents usage of a saved amount of the account balance for a secondary transaction account associated with the secondary account number and where the saved amount corresponds to the periodic amount;
receiving, over a payment network by a receiving device of the processing server, a transaction message associated with the secondary account number of the account profile;
determining, by a control processing module of the processing server, whether transaction data included in the transaction message complies with the transaction control stored in the account profile;
determining that the transaction data complies with the transaction control includes:
transmitting, by a transmitting device of the processing server, notifications to devices associated with each of primary transaction account and a funding account;
receiving, by the receiving device of the processing server, a data signal from each device associated with the primary transaction account and the funding account, each data signal identifying a funding amount provided to the secondary transaction account;
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting an account balance of the secondary transaction account in real-time with the funding amount received through the data signals of the primary transaction account and the funding account; and
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting the account balance, which includes the funding amount, by the periodic amount after the period of time;
determining the transaction data does not comply with the transaction control includes:
preventing, by the control processing module of the processing server, further processing of the transaction message; and
repeating, by the control processing module of the processing server, the adjusting step for each subsequent transaction message until the saved amount of the account balance of the primary transaction account is equal to or greater than the total amount;
updating, by the querying module of the processing server, the transaction control after each period of time to prevent usage of the saved amount outside of a payment transaction in compliance with the one or more transaction criteria of the saving request;
transmitting, by the transmitting device of the processing server, the transaction message to the financial institution associated with the primary transaction account.
The steps delineated in bold describe periodic savings by managing usage of funds.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two (see 2019 PEG), the additional elements of the claim, including “processing server” and “account database” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of periodic savings by managing usage of funds.
When analyzed under Step 2B (see 2019 PEG), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of periodic savings by managing usage of funds using computer technology (e.g. “the processing server” and “account database”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 11 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scipioni (US 2008/0228638 A1).

Regarding claims 1 and 11, Scipioni discloses a method and related system for periodic savings and usage via transaction controls, comprising:
storing, in an account database of a processing server, an account profile, wherein the account profile includes a structured data set related to a primary transaction account including at least a primary account number, a secondary account number, and an account balance (see FIG. 4, para. 0023, 0086);
receiving, by a receiving device of the processing server, a data signal from a computing device, the data signal being superimposed with a saving request, wherein the saving request includes at least a period of time for executing the saving request, a periodic amount, a total amount, and one or more transaction criteria (see Figs. 6-8; para. 0103-0105),
storing, by a querying module of the processing server, a transaction control in the account profile in the account database, wherein the transaction control prevents usage of a saved amount of the account balance for a secondary transaction account associated with the secondary account number and where the saved amount corresponds to the periodic amount (see Figs. 6-8; para. 0103-0105, 0035);
receiving, over a payment network by a receiving device of the processing server, a transaction message associated with the secondary account number of the account profile (see Fig. 6, para. 0045-0046);
determining, by a control processing module of the processing server, whether transaction data included in the transaction message complies with the transaction control stored in the account profile (see Fig. 6, para. 0045-0046);
determining that the transaction data complies with the transaction control includes:
transmitting, by a transmitting device of the processing server, notifications to devices associated with each of primary transaction account and a funding account (see Fig. 6, para. 0045-0046);
receiving, by the receiving device of the processing server, a data signal from each device associated with the primary transaction account and the funding account, each data signal identifying a funding amount provided to the secondary transaction account (see Fig. 6, para. 0045-0046);
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting an account balance of the secondary transaction account in real-time with the funding amount received through the data signals of the primary transaction account and the funding account (see Fig. 6, para. 0045-0046); and
modifying, by the control processing module of the processing server, the structured data set of the account profile by adjusting the account balance, which includes the funding amount, by the periodic amount after the period of time (see Figs. 6-8; para. 0103-0105, 0035);
determining the transaction data does not comply with the transaction control includes:
preventing, by the control processing module of the processing server, further processing of the transaction message (see Figs. 6-8; para. 0103-0105, 0035); and
repeating, by the control processing module of the processing server, the adjusting step for each subsequent transaction message until the saved amount of the account balance of the primary transaction account is equal to or greater than the total amount (see Figs. 6-8; para. 0103-0105, 0035);
updating, by the querying module of the processing server, the transaction control after each period of time to prevent usage of the saved amount outside of a payment transaction in compliance with the one or more transaction criteria of the saving request (see Figs. 6-8; para. 0103-0105, 0035);
transmitting, by the transmitting device of the processing server, the transaction message to the financial institution associated with the primary transaction account (see para. 0075).

Regarding claims 2 and 12, Scipioni discloses the method of claim 1, wherein the transaction message is formatted based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store the primary account number and one or more additional data elements configured to store transaction data (see para. 0075).

Regarding claims 4 and 14, Scipioni discloses the method of claim 2, further comprising: electronically transmitting, by a transmitting device of the processing server, a second transaction message to a financial institution via the payment network, wherein the transaction message further includes a second data element configured to store a transaction amount, the transaction data stored in the one or more additional data elements is not compliant with the one or more transaction criteria, and the financial institution is an acquiring financial institution associated with a merchant involved in the payment transaction if the transaction amount stored in the second data element would cause usage of the saved amount based on the account balance stored in the account profile, and the financial institution is an issuing financial institution associated with the related transaction account if the transaction amount stored in the second data element would not cause usage of the saved amount based on the account balance stored in the account profile (see Fig. 6, para. 0045-0046, 0075).

Regarding claims 5 and 15, Scipioni discloses the method of claim 4, wherein the second transaction message is an authorization response including a response code indicative of denial of the payment transaction if the financial institution is an acquiring financial institution, and the second transaction message is a copy of the received transaction message if the financial institution is an issuing financial institution (see Fig. 6, para. 0045-0046, 0075) .

Regarding claims 6 and 16, Scipioni discloses the method of claim 1, further comprising: electronically transmitting, by a transmitting device of the processing server, a data signal to the computing device, the data signal being superimposed with a notification, wherein the notification includes an indication of availability of the saved amount for use in the payment transaction in compliance with the one or more transaction criteria (see para. 0103-0105).
Regarding claims 7 and 17, Scipioni discloses the method of claim 1, wherein the transaction account is one of: a credit, debit, or prepaid account (see FIG. 4, para. 0023, 0086);

Regarding claims 8 and 18, Scipioni discloses the method of claim 1, wherein the one or more transaction criteria include at least one of: a merchant name, a merchant identifier, a merchant category code, a product name, a product identifier, a product category, a transaction amount, a geographic location, and a time and/or date (see para. 0039-0040).

Regarding claims 9 and 19, Scipioni discloses the method of claim 1, wherein the transaction account is funded by one or more associated transaction accounts (see FIG. 7 section 760).
 
Regarding claims 10 and 20, Scipioni discloses the method of claim 1, wherein the account profile further includes one or more additional transaction controls, and payment transactions involving the related transaction account are subject to the one or more additional transaction controls (see Fig. 6, para. 0045-0046).

Regarding claim 13, Scipioni discloses: a transaction processing module of the processing server configured to validate compliance of the payment transaction with the one or more transaction criteria based on a comparison of the transaction data stored in the one or more additional data elements and the one or more transaction criteria; and a transmitting device of the processing server configured to electronically transmit the transaction message to a financial institution associated with the related transaction account via the payment network (see Fig. 6, para. 0045-0046, 0075).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2008/0228638 A1) in view of Armes (US 2008/0072226 A1, cited in prior Office Action).

Regarding claim 3, Scipioni discloses: validating, by a transaction processing module of the processing server, compliance of the payment transaction with the one or more transaction criteria based on a comparison of the transaction data stored in the one or more additional data elements and the one or more transaction criteria; and electronically transmitting, by a transmitting device of the processing server, the transaction message to a financial institution associated with the related transaction account via the payment network (see Fig. 6, para. 0045-0046, 0075).
Armes, not Scipioni, teaches where the transmitting device selects another of the plurality of communication channels for transmitting the transaction message based on the congestion detected on the payment network.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transmitting of Scipioni to include selecting another of the plurality of communication channels for transmitting the transaction message based on the congestion detected on the payment network.
One skilled in the art would have been motivated to make the modification in order to balance workload across multiple computer systems (see Armes, abstract; para. 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692